Citation Nr: 1425828	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The appellant served in the United States Army Reserve and had active duty for training (ACDUTRA) from October 1979 to November 1979.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a March 2012 decision, the Board reopened the claim of entitlement to service connection for a left shoulder disorder and remanded the merits for further development.  Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in December 2013.  The appellant and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2013).  In April 2014, the appellant's representative submitted a responsive statement, along with a clarifying opinion from the appellant's private physician and waiver of the RO's initial review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The appellant's preexisting left clavicle fracture was not aggravated during his period of active duty for training, including any incident therein.

2.  A left shoulder disorder other than the preexisting left clavicle fracture did not manifest during and is not otherwise related to the appellant's period of active duty for training.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with a notification letter in December 2008, with a corrective letter in January 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the December 2008 and January 2009 letters, the RO notified the appellant of the evidence necessary to substantiate the service connection claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the appellant has also been satisfied in this case.  The appellant's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant, his friend, and his representative, to include a response to the VHA opinion obtained.

The appellant was afforded VA examinations in August 2010 and January 2013 in connection with his claim.  The Board also requested a VHA advisory medical opinion in December 2013 and received a responsive opinion.  The appellant and his representative were provided with a copy of the opinion and an opportunity to submit further evidence or argument. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and VHA opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the appellant.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.

The Board acknowledges the appellant and his friend's reports of inadequacies of the August 2010 VA examination and January 2013 VA examination, as provided in their April 2013 written submissions, including as related to no review of the claims file prior to the examination, certain information on the examination report, how the examiner performed the examination, and the lack of an opinion on the baseline condition for aggravation.  Nevertheless, the Board finds that these arguments and any similar arguments made in other written statements of record do not render the examinations inadequate to decide the service connection claim on appeal, as discussed in detail below.  Moreover, these statements do not provide the significance of the itemized deficiencies in relation to the claim decided herein.

In particular, the appellant and his friend argued that the January 2013 examiner informed them that she had not reviewed the claims file prior to the examination; however she did obtain a history from the appellant at the time of the examination and later reviewed the claims file when preparing the opinion.  The Court has held that the relevant focus is whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that the January 2013 examiner incorrectly recorded that the appellant loaded and unloaded items while working as a truck driver, the January 2014 VHA physician was aware of this fact at the time he reviewed the claims file.  To the extent the appellant's friend indicated that the he reported being seen for treatment on more than one occasion for care during service at the time of the January 2013 VA examination, the examiner reviewed the entire claims file, including the service treatment records and the reports made at that time, in addition to the current recollections and reports.  She noted the one sick trip visit for shoulder-related complaints, along with additional treatment thereafter for unrelated complaints, which is consistent with the service treatment records and the appellant's own statements during the course of his claim.  See, e.g., February 2010 written statement.

In regard to the claimed inadequacies in the way the examiners performed the evaluations, such as the shoulder range of motion measurements (both examinations) and no measurement of the surgery scars (August 2010 examination), the Board finds that these alleged deficiencies are relevant to the evaluation of the left shoulder disorders for rating purposes should service connection be granted.  Similarly, the appellant and his friend reported that January 2013 VA examiner did not perform a shoulder x-ray or MRI and did not test the right shoulder; however, the examiner did note review of diagnostic testing already in the VA treatment records.  The current severity of the right shoulder, which could be ascertained during a physical examination, is also not relevant to the issue on appeal.  Moreover, the examiner's notation that the appellant was developing a similar condition in the right shoulder is supported elsewhere in the record.  See, e.g., March 2008 VA treatment record (appellant reported the right arm becoming symptomatic in the same way the left arm did before surgery).  Finally, the appellant's apparent allegation that the January 2013 VA examiner did not provide a necessary opinion on aggravation of a nonservice-connected condition by a service-connected condition is without merit, as there is currently no service-connected disorder.  To the extent the appellant intended to dispute the examiner's failure to provide a necessary opinion on baseline aggravation of the left shoulder, this contention is also without merit, as the examiner determined that the disorder was not aggravated beyond its natural progression during the period of ACDUTRA.

Thus, these considerations, to the extent they are relevant and applicable here, do not render the medical evidence of record inadequate to decide the case.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the appellant throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and supplemental SOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in line of duty, the claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.  

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply in this case, as only ACDUTRA service is shown.  38 U.S.C.A. § 1112; Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left shoulder disorder.

The appellant has essentially contended that his current left shoulder disorders began during his period of ACDUTRA, or, alternatively, that such disorders are related to a preexisting left clavicle fracture that was aggravated therein.  See, e.g., December 2008 written statement (noting shoulder joint problem first started during ACDUTRA) and February 2010 written statement with substantive appeal (describing in-service injury); April 2006 original compensation claim and June 2006 written statement (noting clavicle/shoulder preexisting and aggravated during ACDUTRA).

During his October 1979 entrance examination, the appellant reported that he fractured his left clavicle several years earlier, but indicated that he was currently in good health.  On examination, all relevant body systems were found to be normal.  Later that month, the appellant sought treatment for left shoulder pain that occurred especially when doing push-ups and on overhead movement.  On examination, there was tenderness of the left clavicle with mild deformity.  He had normal range of motion, but experienced difficulty with overhead movement.  A radiographic report taken at that time shows no significant abnormality.  During the following month, the appellant waived a separation examination.

The post-service medical evidence shows a history of treatment for left shoulder complaints beginning in 2006, with multiple left shoulder diagnoses in VA and private treatment records thereafter, as discussed below.  The appellant reported pain in the left shoulder, to include on movement, beginning within the past year.  See, e.g., May 2006 VA treatment record (some pain in left shoulder joint); June 2006 VA treatment record (severe pain in shoulder muscle near head of left humerus past several months); July 2006 MRI report (pain at joint area in the muscles for around a year); August 2006 and June 2007 VA treatment records.

A May 2006 x-ray report indicates that there was no bone, joint, or soft tissue abnormality with an impression of normal left shoulder.  A June 2006 VA treatment record shows an assessment of left shoulder arthritis, possible rotator cuff injury, and a July 2006 MRI report indicates that the acromioclavicular joint was within normal limits with a suggestion of a partial tear and degeneration.  See also July 2006 orthopedic consultation (reviewing testing results; assessment of chronic rotator cuff arthropathy and impingement syndrome).

During the July 2006 orthopedic consultation, the appellant denied any significant injury to the shoulder.  At that time, he reported that he may have fallen off of a truck during his period of ACDUTRA, but he did not remember any specific details.  In August 2006, the appellant denied specific contributing incidents to his shoulder injury of approximately one year.  He reported that he helped out at his girlfriend's tanning salon and was previously employed as a truck driver.  On examination, it was noted that he had limited insight for the nature of his shoulder injury.

The appellant underwent surgeries on the left shoulder in August 2007, July 2008, and March 2009.  An August 2007 VA operative note shows that arthroscopic repair and decompression were performed with diagnoses of left shoulder subacromial impingement and a partial subscapularis tear.  The July 2008 operative report from the appellant's private physician, Dr. J.G. (initials used to protect privacy) shows left shoulder diagnoses of impingement syndrome, status post previous decompression, distal clavicle arthrosis, biceps tendinitis, and 80 percent thickness tear rotator cuff repair.  The March 2009 operative report shows left shoulder diagnoses of recurrent impingement syndrome, retained biceps, and distal clavicle spur.

A December 2007 VA treatment record indicates that the appellant was referred to another VA physician due to his concerns that his treating physician would not render a definitive opinion regarding the etiology of his shoulder pathology found during the August 2007 surgery.  This physician informed the appellant that, on review of his treatment records, it did not appear that his VA physician was made aware of any specific event associated with a presumed shoulder injury and that it was quite likely that his physician would be unable to render a firm medical opinion regarding etiology.
A March 2008 VA treatment record shows that the appellant reported that his right arm was becoming symptomatic in the same way the left arm did before the surgery.  The record reflects that he later had surgery on the right shoulder as well.  See, e.g., January 2013 VA examination report; April 2013 appellant written statement.

In October 2008, the appellant told Dr. J.G. that he fell into a doorjamb directly onto his left shoulder.  An MRI was obtained at VA that month, which showed a post-operative status with mild inferior spurring along the glenoid.

In a December 2008 written submission, the appellant indicated that his shoulder joint problem first existed during his service.  He further indicated that he was "not filing a claim for a fractured left clavicle, which existed prior to military service."  See also July 2009 report of contact (noting that appeal should not be for the clavicle, but for an injury at the tip of his shoulder away from the clavicle and near the deltoid and bicep muscles). 

In a May 2009 written submission, the appellant indicated that Dr. J.G. told him that his bicep tendon had been slipped out of the bone groove for a very long time, even before his 2007 surgery.

In a February 2010 written submission, the appellant indicated that the service treatment records were incomplete because they did not provide a statement of his in-service injury.  He provided his current recollection of the in-service event causing him to injure his shoulder (being pushed out of a stopped truck on the way to a training exercise and landing on his shoulder).  He also reported that he received only one treatment appointment for the injury the following day.

In a February 2010 written opinion, Dr. J.G. determined that it was at least as likely as not that the appellant's current left shoulder disorder was related to his left clavicle disorder noted prior to and during the period of ACDUTRA.  In so finding, Dr. J.G. indicated that, upon entry, the left clavicle/shoulder had no sequelae and that it was obvious that this disorder was aggravated by the appellant's brief period of service.  

In an April 2010 written statement, a VA physician indicated that the appellant underwent three surgeries on his left shoulder and had permanent restrictions on certain movements of the left shoulder and arm.  This statement did not provide a statement on the etiology of any left shoulder disorder.

The appellant was afforded a VA examination in August 2010 during which he reported that he injured his left shoulder during boot camp when he was pushed in a truck and fell, landing on the shoulder.  It was noted that he had a preexisting clavicle fracture, but passed all his physicals in 1979 and was not having residual problems.  The history of recent left shoulder surgeries was noted.  Following examination, the diagnosis was left shoulder tendonitis, rotator cuff tear status post surgical repair, and surgical resection of the distal clavicle.  The examiner included x-ray and MRI reports from VA treatment records.  She stated that she could not provide an opinion on the etiology of the current left shoulder disorders without resorting to mere speculation.  In so finding, the examiner indicated that there was a more than 25-year evidentiary gap between service and the recent left shoulder problems.  She also indicated that the entrance examination showed that the preexisting clavicle fracture had no residuals at that time.

The appellant was afforded another VA examination in January 2013 during which he reported that the only pre-service problem with the shoulder was healing after the clavicle fracture.  He also reported a history of an in-service fall from a truck and trouble with exercise performance after his hospital treatment the day after the injury.  He denied any involvement of the fracture in the symptoms he reported in service.  After service, he indicated that he was a truck driver and self-treated his shoulder prior to seeking VA treatment "in 2004 or 2005."  The Veteran started working in a tanning salon in 2004, but had to stop the following year due to strain on his shoulders, particularly on reaching and overhead motions.  He also indicated that he had a history of left shoulder surgeries, as well as a recent right shoulder surgery.  Following examination, the diagnosis was left shoulder rotator cuff tear and degenerative joint disease, as well as a remote clavicle fracture without residual impairment of function (age 14).  The examiner included x-ray and MRI reports from VA treatment records.  She determined that it was less likely than not that the appellant's rotator cuff tear was related to his period of ACDUTRA.  In so finding, she noted that there was no evidence of chronicity of a left shoulder disorder following the one sick call visit for shoulder complaints during this period.  VA treatment records showed left shoulder complaints many years later (examples provided in the examination report), and the appellant had been working in the trucking industry, to include driving and loading and unloading trucks.  She also noted that the appellant had a similar disorder involving the right shoulder, which suggested that there were other wear and tear factors in the intervening years contributing to the left shoulder disorder.  Finally, she stated that the rotator cuff tear was unrelated to the history of the preexisting left clavicular fracture.

This VA examiner also determined that the appellant's left clavicle fracture preexisted the period of ACDUTRA and was not aggravated beyond its natural progression during this period.  In so finding, she noted the results of a normal x-ray of the clavicle in October 1979 and observed that the first complaints documented thereafter in 2005 made no mention of clavicle dysfunction or impairment - only the shoulder.

A January 2014 VHA physician (orthopedic surgeon) determined that there was no clear evidence to suggest that the current left shoulder disorders involving the distal clavicle, biceps, and rotator cuff preexisted the appellant's period of ACDUTRA and that the chance of any these problems existing prior to the appellant's ACDUTRA was far less than 50 percent.  In so finding, the physician indicated that these specific disorders, while very common in the middle-aged and older patient population, are very uncommon in the young-adult population.  He also determined that the preexisting clavicle fracture had, by all accounts, healed with no residual problems, indicating that it was highly unlikely that any event during the period of ACDUTRA would make an asymptomatic and healed clavicle fracture become symptomatic.  He noted that the aggravation question did not apply to the appellant's current left shoulder disorders, as it was highly unlikely that any of the disorders predated service.

In regard to the current disorders, the physician again stated that the appellant's pathology was very common in the middle-age and older patient population, noting that those specific problems were among the most commonly treated by VA orthopedic surgeons.  He stated that the precise etiology was unclear, but generally was thought to be attritional in nature rather than the consequence of a discrete traumatic event.  He indicated that it was impossible to completely eliminate the possibility that there was some structural damage to the shoulder initiated by events during the period of ACDUTRA; however, causality, with certainty equal to or greater than 50 percent, could not be established between any injury sustained during that period and the later development of the shoulder problems that required surgical intervention.

In response to the VHA opinion, the appellant submitted an April 2014 clarifying opinion from Dr. J.G. related to his previous statement that it was obvious that the left clavicle and shoulder were aggravated by his brief stay in the military.  In particular, Dr. J.G. indicated that the appellant was asymptomatic prior to his stay in the military, which included the development of his pain during that time.  Dr. J.G. determined that this fact would more than likely place the injury to his shoulder secondary to activities utilizing his upper extremity during ACDUTRA. 

At the outset, the Board notes that the appellant's claim on either the basis of in-service occurrence or aggravation has been alleged as due to an in-service injury where he was on a truck and ultimately fell on the shoulder.  The appellant is certainly competent to report as to his observable symptoms and experiences, such as pain on movement and falling, and their history.  In this case, however, the Board finds the appellant's reports of this injury are not credible, as his statements in this regard have not remained consistent throughout the course of his claim and are not consistent with the reports he made in the service treatment records.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  As previously discussed, the appellant reported during initial VA treatment that he may have fallen off of a truck during service, but he did not remember any specific details.  In fact, he specifically denied any significant injury to the shoulder at that time.  See, e.g., July 2006 VA orthopedic consultation and August 2006 VA treatment record.  He later affirmatively reported that he had been pushed out of a truck on the way to a training exercise, landing on his shoulder.  See, e.g., February 2010 written statement.  Given these inconsistencies, the Board finds that the appellant's statements are not credible as to the alleged in-service injury due to falling off of a truck.

Nevertheless, the record does show an in-service report of pain on certain movements, including during exercises.  The Board finds that this report would be consistent with requirements of his ordered active duty training and therefore acknowledges this in-service event.  Accordingly, the Board now turns to the question of whether a current left shoulder disorder is related to the appellant's period of ACDUTRA. 

In this regard, the Board again notes that the presumption of soundness does not apply.  The record, including the appellant's reports on the entrance examination and throughout the course of the claim, reflects that he had a preexisting left clavicle fracture that was asymptomatic at the time of entry into the period of ACDUTRA, and there is no evidence in the record to suggest otherwise.  His service treatment records do show that he sought treatment one time shortly after entry for left shoulder complaints, as discussed above, and later waived a separation examination.  The next documented reports of complaints and treatment were over 25 years later.

The Board finds the January 2013 VA opinion and the January 2014 VHA opinion most probative as to the question of aggravation.  The January 2013 VA examiner determined that there was a preexisting left clavicle fracture that was not aggravated beyond its natural progression during the period of ACDUTRA, referring to the results of the normal x-ray in October 1979 and a lack of complaints or treatment during the remainder of service.  The VHA physician similarly determined that the preexisting clavicle fracture had healed with no residual problems, and stated that it was highly unlikely that any event during the ACDUTRA period would make an asymptomatic and healed clavicle fracture become asymptomatic.  The Board affords substantial probative weight to these consistent opinions, taken together, as they are based on a review of the claims file, to include the appellant's contentions and the medical evidence, and an accurate characterization of the evidence of record, as well as supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Notably, the Board observes that, in multiple written submissions, the appellant indicated that his claim was for a left shoulder disorder at the tip of his shoulder away from the clavicle and not for the preexisting clavicle fracture.  See December 2008 written submission; July 2009 report of contact.

To the extent Dr. J.G.'s February 2010 opinion was intended to support the claim on the basis of aggravation of the preexisting clavicle fracture, separate from the current distal clavicle, bicep, and rotator cuff disorders he has treated, the Board affords limited probative value to this opinion on this issue because it is without a thorough rationale.  In particular, Dr. J.G. did not discuss the findings of the October 1979 examination.  In addition, his April 2014 clarifying opinion indicates that the appellant had an onset of shoulder pain during ACDUTRA; however, the Board notes that aggravation for purposes of VA compensation requires more than that a preexisting disorder become intermittently symptomatic during service.  There must be a chronic worsening of the underlying pathology.  This opinion does not provide a complete rationale to explain how this symptomatology represents a permanent worsening of the underlying pathology.  In any event, the Board notes that it has also considered Dr. J.G.'s opinion in support of the appellant's claim that his current left shoulder disorders had their onset during his period of ACDUTRA based on these in-service reports, as discussed in greater detail below.

Based on the foregoing, the Board finds that the weight of the evidence is against the appellant's claim for a left shoulder disorder based on aggravation of a preexisting disorder.

The record certainly shows that the appellant has current left shoulder disorders, including those involving the distal clavicle, biceps, and rotator cuff.  Nevertheless, in regard to the appellant's claim of arthritis beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there is evidence that the appellant complained of and was treated for left shoulder pain during service, the service treatment records do not suggest that the appellant had arthritis during service, and the left shoulder showed no significant abnormality on the x-ray report.  Therefore, chronicity is not established in service.  In addition, the chronic presumption for service connection does not apply in this ACDUTRA case.

The Board also acknowledges the appellant's allegation of continuity of symptoms following service.  He is certainly competent to report as to observable symptoms he experiences.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  For example, as previously noted, the appellant routinely reported during his VA treatment that his left shoulder symptoms began in 2005, which was many years after service.  During the January 2013 VA examination, he reported that he self-treated his shoulder when he was a truck driver after service, prior to seeking VA treatment in 2004 or 2005.  The Board finds that the statements made to VA health care professionals during the course of treatment are more probative than statements made in furtherance of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, based on these inconsistencies, the Board finds that the appellant's statements are not credible evidence to establish in-service onset or continuity of symptomatology of left shoulder arthritis since separation from service.  Moreover, the provisions of continuity of symptomatology are not applicable to the remaining non-chronic disorders; however, the appellant's statements are similarly not credible as to ongoing symptomatology since service to support a claimed link.

In addition to the lack of evidence showing that a left shoulder disorder manifested during the period of ACDUTRA or within close proximity thereto, the weight of the evidence of record does not otherwise link the appellant's left shoulder disorders to his period of ACDUTRA.  There are multiple opinions on the possible etiology of these disorders.

In evaluating the individual opinions, Dr. J.G. determined that there was a link between the appellant's current left shoulder and clavicle disorder and his use of his upper extremity for in-service activities and resulting initial reports of pain at that time.  However, in giving this opinion, Dr. J.G. did not provide a thorough rationale, as he did not discuss the findings of the October 1979 examination or account for the evidentiary gap between service and the first complaints and treatment in 2006, and the Board has found the appellant's reports of ongoing symptoms after service not credible.  Thus, the Board affords limited probative value to this opinion.  See Nieves-Rodriguez v. Peake, supra.  The Board notes that further clarification of this opinion is not needed, as the remainder of the medical evidence provides the necessary information to decide the claim, and Dr. J.G.'s findings are not unclear, but rather, without complete rationale.  Cf. Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (noting that when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed); 38 C.F.R. § 4.2.

The August 2010 VA examiner indicated that she could not provide an opinion with resort to speculation, noting a more than 25-year evidentiary gap between service and the recent shoulder problems.  However, the Board finds that this speculative opinion does not provide a sufficient basis upon which to decide the claim.

Nevertheless, the January 2013 VA opinion and the January 2014 VHA opinion by the orthopedic surgeon, when taken together, fully address the remaining questions on the possible etiology of the left shoulder disorders, considering the appellant's contentions, and weigh against the claim.  The Board affords substantial probative weight to these consistent opinions, taken together, as they are based on a review of the claims file, to include the appellant's contentions and the medical evidence, and an accurate characterization of the evidence of record, and they are supported by detailed rationale.  See Nieves-Rodriguez v. Peake, supra.  To the extent that the January 2013 VA examiner did not provide a thorough rationale on the significance of the evidentiary gap between service and the first complaints and treatment, did not fully explain why the rotator cuff tear was not related to the clavicle fracture, and incorrectly concluded that the appellant loaded and unloaded trucks in his past profession, the January 2014 VHA opinion addressed these remaining issues, considering the appellant's contentions.  Parenthetically, the Board notes that, by the appellant's own competent reports as discussed above, the clavicle fracture was in a separate location from his current left shoulder disorders.

To the extent the appellant, his friend, and his representative have opined that his current left shoulder disorders are related to his period of ACDUTRA, even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.  In addition, while the appellant is competent to report as to what Dr. J.G. told him as to the bicep tendon slipping out of its groove even before his 2007 surgery, this statement alone does not provide a causal link to service.

The appellant and his representative have also argued that the VA examination opinions were not provided by specialists and that Dr. J.G. was a specialist with particular knowledge of the appellant's circumstances as his treatment provider.  Nevertheless, the VA opinions were rendered by medical professionals following examination and review of the claims file, providing them with the relevant facts, and ordinarily, there is no requirement that VA medical opinions be rendered by specialists.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, the January 2014 VHA opinion was provided by an orthopedic surgeon and addressed any remaining medical questions.

The Board also acknowledges the appellant's concern that he was not given a medical discharge (see, e.g., February 2010 written statement); however, this is a service department matter and does not provide a basis for a grant of VA benefits. 

Based on the foregoing, the Board finds that the weight of the evidence is against the appellant's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


